Citation Nr: 0606019	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
anterior cruciate ligament insufficiency, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for left knee status 
post anterior cruciate ligament reconstruction, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left pectoralis minor muscle injury, currently evaluated as 
10 percent disabling.

4.  Entitlement to an effective date prior to March 5, 2001, 
for increased ratings for the veteran's right knee, left 
knee, and left pectoralis minor muscle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from August 1988 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board observes that an August 2005 rating decision 
granted service connection for right knee arthritis and 
assigned a 10 percent rating, effective March 5, 2001.  The 
veteran has not expressed disagreement with the rating, and 
this issue is not before the Board.

The issue of entitlement to an increased rating for residuals 
of a left pectoralis minor muscle injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's right knee disability is primarily 
manifested by pain on use and moderate instability; X-rays 
have revealed right knee arthritis.

2.  The veteran's left knee disability is primarily 
manifested by pain and full range of motion.

3.  It was not factually ascertainable prior to March 5, 
2001, that an increase in any of the disabilities on appeal 
had occurred.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for right knee anterior cruciate ligament 
insufficiency have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2005).

2.  The schedular criteria for a rating in excess of 10 
percent for left knee status post anterior cruciate ligament 
reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2005).

3.  Entitlement to an effective date earlier than March 5, 
2001, for the assignment of increased ratings for the 
veteran's right knee, left knee, and left pectoralis minor 
muscle disabilities is not warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions issued in connection with the appeal have noted 
the evidence considered as well as the pertinent laws and 
regulations.  In addition, letters, including those sent in 
February 2004 and July 2004, noted the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA materials of record satisfied the notice 
requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice was not provided prior to the 
initial adjudication, notice was provided by the AOJ prior to 
the transfer and certification of the case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of this claim, and to 
respond to VA notices.  As such, deciding this appeal would 
not be prejudicial error to the claimant, as the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records, as well as VA and private 
treatment records, are associated with the claims file.  The 
veteran has undergone VA examinations that have assessed the 
severity of the disabilities on appeal.  The veteran has not 
made VA aware of any additional available evidence that needs 
to be obtained in order to fairly decide the appeal.  
Therefore, the Board finds that all relevant, obtainable 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Right knee

In May 1992 the RO granted service connection for this 
disability and assigned a 10 percent rating, effective June 
14, 1991.  In January 2002 the veteran's right knee 
disability rating was increased to 20 percent, effective 
March 5, 2001.  As noted, an August 2005 rating decision 
assigned a separate 10 percent rating for right knee 
arthritis, effective March 5, 2001.  VAOPGCPREC 23-97 (July 
1, 1997).

Under Diagnostic Code 5257, impairment of the knee is rated 
20 percent when moderate and 30 percent when severe, as 
measured by the degree of recurrent subluxation or lateral 
instability.

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated as degenerative arthritis, and Diagnostic Code 
5003 provides that degenerative arthritis, established by X- 
ray findings, shall be rated on limitation of motion of the 
affected joint.  Limitation of flexion of the leg is rated 20 
percent at 30 degrees, and 30 percent at 15 degrees under 
Diagnostic Code 5260.  Limitation of extension of the leg is 
rated 20 percent at 15 degrees, and 30 percent at 20 degrees 
under Diagnostic Code 5261.  The Board observes that standard 
motion of a knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.

Measurements noted in the VA examinations of record 
essentially show only minimal limitation of motion, and it is 
clear that the evidence does not show flexion or extension 
limited to a degree so as to warrant an evaluation in excess 
of 20 percent disabling under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 9-2004.  In this regard, the Board notes that 
the July 2005 VA examination showed right knee flexion to 140 
degrees, with full right knee extension shown.  As such, a 
rating in excess of 20 percent under Diagnostic Code 5260 or 
5261 is not warranted.

While a positive Lachman's test and a positive anterior 
drawer test in the right knee has been demonstrated, as 
noted, a 30 percent rating under Diagnostic Code 5257 
necessitates a finding of severe subluxation and/or 
instability.  In this regard, the Board notes that the July 
2005 VA examiner specifically stated that the veteran had 
mild to moderate instability and subluxation of the right 
knee.  The Board notes that the March 2002 VA examiner also 
noted moderate right knee symptomatology, and the Board finds 
that a 30 percent rating under Diagnostic Code 5257 is not 
warranted as severe instability or subluxation has not been 
shown.

The nature of the veteran's right knee disability has been 
reviewed, as well as the functional impairment which can be 
attributed to pain and weakness.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While 
pain has been reported on examination, there is no objective 
evidence to show that pain, flare-ups of pain, weakness, 
incoordination, fatigue, or any other symptom results in 
additional limitation of function or additional limitation of 
motion to a degree that would support a rating in excess of 
20 percent under the applicable rating criteria. For example, 
the medical evidence does not suggest that pain or other 
symptomatology results in further limitation of motion of the 
right knee that shows limitation of flexion of the right leg 
to less than 30 degrees or limitation of extension of the 
right leg to more than 20 degrees.  The Board, therefore, 
concludes that an evaluation in excess of 20 percent for the 
veteran's right knee disability under any potential 
diagnostic code is not warranted.

II.  Left knee

In May 1992 the RO granted service connection for the 
veteran's left knee disability and assigned a noncompensable 
rating, effective June 1991.  In July 2001 the RO increased 
the rating for the veteran's left knee disability to the 
currently assigned 10 percent, effective March 5, 2001.

It is apparent that the veteran would not be entitled to an 
evaluation in excess of 10 percent based on limitation of 
flexion or extension of the left knee.  See VAOPGCPREC 9-
2004.  In this regard, the Board notes that the July 2005 VA 
examination showed full flexion and extension of the left 
knee.

As for Diagnostic Code 5257, the Board notes that VA 
examinations of record reveal no clinical findings of 
instability or subluxation.  For example, clinical 
examination has revealed that the left knee has shown 
negative Lachman's tests and negative anterior drawer tests.  
As a 20 percent rating under Diagnostic Code 5257 
necessitates a finding of moderate subluxation and/or 
instability, a rating of 20 percent under Diagnostic Code 
5257 is not warranted.

Even assuming that a rating under Diagnostic Code 5257 is 
appropriate, (even though left knee instability or 
subluxation have not been shown), the Board notes that a 
separate rating for left knee arthritis is not appropriate in 
this case as full extension and flexion have been shown (the 
veteran must have limitation of motion under Diagnostic Code 
5260 or Diagnostic Code 5261 in order to obtain a separate 
rating for arthritis, though it need not be compensable under 
Diagnostic Codes 5260 and 5261).  See VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.

The nature of the veteran's left knee disability has been 
reviewed, as well as the functional impairment which can be 
attributed to pain and weakness.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While 
pain has been reported on examination, the medical evidence 
does not suggest that pain or other symptomatology results in 
further limitation of motion of the left knee that shows 
limitation of flexion of the left leg to less than 30 degrees 
or limitation of extension of the left leg to more than 15 
degrees.  The Board therefore concludes that an evaluation in 
excess of 10 percent for the veteran's left knee disability 
under any potential diagnostic code is not warranted.

Conclusion to increased rating claims

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to otherwise permit more favorable determinations.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's right knee or left knee disability, alone, 
have resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.

III.  Effective date prior to March 5, 2001, for increased 
ratings for the veteran's right knee, left knee, and left 
pectoralis minor muscle disabilities.

Service connection for these disabiities was granted in a May 
1992 rating decision, and the veteran did not appeal any of 
the rating s assigned or the effective dates for such 
ratings.

During the course of this appeal the veteran's left 
pectoralis muscle and knees disabilities have been increased, 
effective March 5, 2001, the date of receipt of the veteran's 
claim for increased ratings.

The veteran contends that the effective date for the rating 
increases for these disabilities should be 1991, the date the 
veteran left service.

With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim for an increase.  38 C.F.R. 
§ 3.400 (o)(2).  It should also be noted that once a claim 
for compensation has been allowed, receipt of a report of 
examination which meets certain requirements will be accepted 
as an informal claim and the date of the examination will be 
accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157.

Looking to the evidence of record since May 1992 and prior to 
March 2001, the Board notes that a September 1999 VA record 
indicated that the veteran complained of left knee pain; the 
record had no clinical findings.  A December 1999 VA record 
reflects that the veteran complained of twisting his left 
knee and had been popping and grinding since.  The veteran's 
left knee was stable; X-rays were negative for a fracture.  
The diagnosis was left knee strain.  A March 2000 follow-up 
record noted that the veteran was fitted for a left knee 
brace.

The Board here notes that the aforementioned VA treatment 
records contain little or no clinical findings, let alone any 
clinical findings that would warrant an increased rating.  
There are no records dated prior to March 2001 pertaining to 
the left pectoral muscle.  In short, the Board finds that it 
was not factually ascertainable for the one year period prior 
to March 2001 that an increase in the veteran's left pectoral 
muscle injury or knees disabilities had occurred.

Accordingly, entitlement to an effective date prior to March 
5, 2001 for the ratings assigned for the veteran's right 
knee, left knee, and left pectoralis minor muscle 
disabilities is not warranted.


ORDER

A rating in excess of 20 percent for right knee anterior 
cruciate ligament insufficiency is denied.

A rating in excess of 10 percent for left knee status post 
anterior cruciate ligament reconstruction is denied.

An effective date prior to March 5, 2001, for increased 
ratings for the veteran's right knee, left knee, and left 
pectoralis minor muscle disabilities is denied.


REMAND

A review of the claims folder reveals that the issue of 
entitlement to an increased rating for residuals of a left 
pectoralis minor muscle injury, currently evaluated as 10 
percent disabling, is not yet ready for appellate review.  In 
this regard, the Board notes that the veteran has not 
undergone a VA examination for this disability since March 
2002, and he has essentially indicated (February 2004 
statement) that his service-connected left pectoralis minor 
muscle disability had worsened.  As such, the Board finds 
that the veteran should be afforded the appropriate VA 
examination.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected left pectoralis minor muscle 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

2.  When the development requested has 
been completed, the issue of entitlement 
to an increased rating for residuals of a 
left pectoralis minor muscle injury 
should again be reviewed.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


